 Case 3:18-cv-01347-JPG Document 19 Filed 04/13/21 Page 1 of 1 Page ID #215




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 WILLIAM A. WHITE,
 Petitioner,

 v.                                                             Case No. 18–CV–01347–JPG

 D. SPROUL,
 Respondent.

                                      JUDGMENT

      This matter having come before the Court,

      IT IS HEREBY ORDERED AND ADJUDGED that Petitioner William A. White’s

Petition for Writ of Habeas Corpus is DISMISSED WITH PREJUDICE.



Dated: Tuesday, April 13, 2021                    MARGARET M. ROBERTIE
                                                  CLERK OF COURT

                                                  s/Tina Gray, Deputy Clerk

Approved by: s/J. Phil Gilbert
            J. PHIL GILBERT
            UNITED STATES DISTRICT JUDGE
